DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
	Applicant’s arguments on pages 2-7, filed on 01/27/2022 have been fully considered and are not persuasive.
	Applicant states “a method of introducing an optical lens into a turning device in which the center of gravity of the optical lens always comes to lie on the axis of rotation of a turning device.  Comparable features are not suggested in Kunkel et al.
	What is more, a skilled artisan would also not have modified Kunkel. To bring the center of gravity of the optical lens in line with an axis of rotation of a surfacing apparatus.  By inserting of gravity of the optical lens into the respective matching groove 49 or 49’ or 49’’ and 50 or 50’ or 50’’, the position of the center of gravity of the optical lens inevitably changes.  However, the pivoting axis of the lens holder of Kunkel et al. going through pegs 54 and 55 in Fig. 7 of Kunkel et al. remains the same,” on page 5 of applicant’s response.

	Kunkel teaches the claim 10 limitation to bring the center of gravity (center of gravity is defined as a point from which the  weight of a body or system may be considered to act) of the optical lens (column 4, lines 1-10, lens) in line with an axis of rotation (column 3, lines 60-68, ring 45 in a direction parallel to the axes 57, 57’) about which the turning device (45) is rotatably mounted (column 4, lines 1-10 teaches ring 48 is turned in the direction of arrows E, E’ so that the projections 43, 44 engaged the channels of the tabs 46, 47).  As shown in figure 5, the rotational axis 24’ and 24 and is in line with the center of gravity and since lens 25 is pivotable between two rotational positions that means each side of the lens 25 may be coated (column 3, lines 23-32).  If a thicker lens where to be place in the device, the operation of the device would not change.
	The rejection of claim 10 is, therefore maintained.
	Applicant states “Kunkel et al. fails to suggest features corresponding to a guiding device configured to guide the carrier element when the carrier element is displaced.”
	The examiner respectfully disagrees.  
Suddarth teaches at least one guiding device (74 and 76) configured to guide the carrier element (72) when the carrier element (72) is displaced (when the member 72 is displaced it can be placed back on the members 74 and 76 as shown in figure 5 and column 2, lines 44-71).  As stated in Suddarth lines 44-71 states “sleeve 66 is counterbored at 70 and the counterbore receives a floating member 72 which is held in the bore by threaded members 74 and 76,” and 
The rejection of claim 21 is, therefore maintained.
		 
Examiner’s Note
	Examiner notes that in claim 10 a citation with column 5 lines 60-68 is a typo, the correct citation, which applicant has already noted in response page 2 (shown below), is located in column 3, lines 60-68. 

    PNG
    media_image1.png
    146
    823
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkel et al. US 5,124,019, previously cited.
Regarding claim 10, Kunkel teaches 

	providing a turning device (45) and an apparatus (46, 47, 48), the apparatus being spatially fixed (column 3, lines 60-65 and column 4, lines 1-10, they interact and are secure together) in relation to the turning device (45) and being configured to introduce an optical lens (column 4, lines 1-10, eyeglass lens) into the turning device (45),
	wherein the optical lens has a center gravity (as shown in figure 7; column 4 lines 1-10 lens is placed on a flange shaped step 51 of the ring 48 and the has projections 43 and 44 that engage the channels of the tabs 46 and 47 which has a center of an axes 57, 57’), wherein the apparatus includes carrier body and a carrier element, wherein the carrier body is configured to receive the carrier element, wherein the carrier element has a supporting surface (51) configured to receive the optical lens (column 4, lines 1-10), wherein the carrier body has at least one support (implicit: the tabs 46, 47 are fastened to the ring 45 and therefore have a support within the context of the description, column 3, lines 60-68 and column 4, lines 1-10) for the turning device (45), wherein the carrier element (48) has a supporting surface (45, 46, 47) configured to receive the optical lens (column 4, lines 1-10), and wherein the carrier body (46, 47) has at least one support (45, 46, 47) for the turning device (45);
	arranging the optical lens (column 4, lines 1-10, lens) on the carrier element (placing the spectacles lens into the ring 48; as shown in figure 7; columns 3, lines 60-68);
	introducing the optical lens (column 4, lines 1-10, lens) into the turning device (45) from the carrier element (48) by displacing the carrier element (48) in relation to the carrier body (46, 47), wherein the turning device (45) is placed on the at least one support and the carrier element (48) is displaced in relation to the support (45, 46, 47; column 4, lines 1-10 teaches ring 48 is 
	bring the center of gravity of the optical lens (column 4, lines 1-10, lens) in line with an axis of rotation (column 5, lines 60-68, ring 45 in a direction parallel to the axes 57, 57’) about which the turning device (45) is rotatably mounted (column 4, lines 1-10 teaches ring 48 is turned in the direction of arrows E, E’ so that the projections 43, 44 engage the channels of the tabs 46, 47).
Regarding claim 11, Kunkel teaches the method (figures 3-8) as claimed in claim 10, wherein the turning device is a turning ring (ring 45).
Regarding claim 12, Kunkel teaches the method (figures 3-8) as claimed in claim 10, wherein the optical lens is a spectacle lens (column 4, lines 1-10, eyeglass lens), and wherein handling of the spectacle lens is implemented by the apparatus (figure 7 and 8, entire device) configured to introduce the optical lens (column 4, lines 1-10, lens) into the turning device (45; column 3, 60-68 and column 4, lines 1-10).
Regarding claim 13, Kunkel teaches the method (figures 3-8) as claimed in claim 10, wherein the optical lens is a spectacle lens (column 3, lines 20-35 and lines 50-60, eyeglass lens), the method further comprising,
	coating a first side of the spectacle lens (column 3, lines 20-35 and lines 50-60, teaches the lens is pivotable between  two rotational positions, so that each side of the lens may be coated);
	turning the spectacle lens having the coating on the first side with the turning device (45; column 3, lines 20-35 and lines 50-68, teaches in figure 7 and 8, the ramps 30, 31 and channels 28, 29 are replaced by two tabs 46, 47 extending downwardly from a ring 45;

	coating a second side of the spectacle lens (column 3, lines 20-35 and lines 50-60, teaches the lens is pivotable between  two rotational positions, so that each side of the lens may be coated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel et al. US 5,124,019, previously cited, in view of Suddarth US 3,449,866, previously cited.
Regarding claim 21, Kunkel teaches 
	a method for introducing an optical lens into a turning device (figures 3-8), the method comprising,
	providing a turning device (45) and an apparatus (46, 47, 48), the apparatus being spatially fixed (column 3, lines 60-65 and column 4, lines 1-10, they interact and are secure together) in relation to the turning device (45) and being configured to introduce an optical lens (column 4, lines 1-10, eyeglass lens) into the turning device (45),
	wherein the optical lens has a center of gravity (as shown in figure 7; column 4 lines 1-10 lens is placed on a flange shaped step 51 of the ring 48 and the has projections 43 and 44 that engage the channels of the tabs 46 and 47 which has a center of an axes 57, 57’), wherein the 
	arranging the optical lens (column 4, lines 1-10, lens) on the carrier element (placing the spectacles lens into the ring 48; as shown in figure 7; columns 3, lines 60-68);
	introducing the optical lens (column 4, lines 1-10, lens) into the turning device (45) from the carrier element (48) by displacing the carrier element (48) in relation to the carrier body (46, 47), wherein the turning device (45) is placed on the at least one support and the carrier element (48) is displaced in relation to the support (45, 46, 47; column 4, lines 1-10 teaches ring 48 is turned in the direction of arrows E, E’ so that the projections 43, 44 engage the channels of the tabs 46, 47); and
	bringing the center of gravity of the optical lens (column 4, lines 1-10, lens) in line with an axis of rotation (column 5, lines 60-68, ring 45 in a direction parallel to the axes 57, 57’) about which the turning device (45) is rotatably mounted (column 4, lines 1-10 teaches ring 48 is turned in the direction of arrows E, E’ so that the projections 43, 44 engage the channels of the tabs 46, 47), and
	wherein the carrier element (48) is configured to receive the optical lens (column 4, lines 1-10 teaches eyeglass lens is placed on a flange shaped step 51 of the ring 48) when the center of (column 5, lines 60-68, ring 45 in a direction parallel to the axes 57, 57’) about which the turning device (45) is rotatably mounted (column 4, lines 1-10 teaches ring 48 is turned in the direction of arrows E, E’ so that the projections 43, 44 engage the channels of the tabs 46, 47),
	Kunkel does not specifically teach wherein the apparatus further includes at least one guiding device configured to guide the carrier element when the carrier element is displaced, and wherein the at least one guiding device includes guiding rods, wherein the guiding rods are guidable in a guiding shaft, surrounded by the carrier body, and wherein the guiding rods are configured to engage in the carrier element.
Suddarth teaches a method (figures 1, 4, and 5), wherein the apparatus (device in figure 1) further includes at least one guiding device (74 and 76) configured to guide the carrier element (72) when the carrier element (72) is displaced (when the member 72 is displaced it can be placed back on the members 74 and 76 as shown in figure 5 and column 2, lines 44-71), and
	wherein the at least one guiding device (74 and 76) includes guiding rods (members 74 and 76 are shape as rods), wherein the guiding rods (74 and 76) are guidable in a guiding shaft (shaft is shown in figure 5 with the dotted lines in member 72 and 66 and also shown in figure 4 the shaft in 72 and 66), surrounded by the carrier body (66), and wherein the guiding rods (74 and 76) are configured to engage in the carrier element (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunkel, to use at least one guiding device configured to guide the carrier element when the carrier element is displaced, and wherein the at least one guiding device includes guiding rods, wherein the guiding rods are guidable in a guiding shaft, surrounded by the carrier body, and wherein the guiding rods are configured to 
Regarding claim 22, Kunkel in view of Suddarth teaches the invention as set forth above and Kunkel further teaches the method (figures 3-8) , wherein the turning device is a turning ring (ring 45).
Regarding claim 23, Kunkel in view of Suddarth teaches the invention as set forth above and Kunkel further teaches the method (figures 3-8), wherein the optical lens is a spectacle lens (column 4, lines 1-10, eyeglass lens), and wherein handling of the spectacle lens is implemented by the apparatus (figure 7 and 8, entire device) configured to introduce the optical lens (column 4, lines 1-10, lens) into the turning device (45; column 3, 60-68 and column 4, lines 1-10).
Regarding claim 24, Kunkel in view of Suddarth teaches the invention as set forth above and Kunkel further teaches the method (figures 3-8), wherein the optical lens is a spectacle lens (column 3, lines 20-35 and lines 50-60, eyeglass lens), the method further comprising:
	coating a first side of the spectacle lens (column 3, lines 20-35 and lines 50-60, teaches the lens is pivotable between  two rotational positions, so that each side of the lens may be coated);
		turning the spectacle lens having the coating on the first side with the turning device (45; column 3, lines 20-35 and lines 50-68, teaches in figure 7 and 8, the ramps 30, 31 and channels 28, 29 are replaced by two tabs 46, 47 extending downwardly from a ring 45)
; and
		coating a second side of the spectacle lens (column 3, lines 20-35 and lines 50-60, teaches the lens is pivotable between  two rotational positions, so that each side of the lens may be coated).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22